                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA
JONATHAN HARRISON                         :

      Plaintiff                           :
                                               CIVIL ACTION NO. 3:17-1333
             v.                           :
                                                     (JUDGE MANNION)
UNITED STATES,                            :

      Defendant                           :

                                 MEMORANDUM

I.    Background

      Plaintiff, Jonathan Harrison, an inmate currently confined in the Federal

Correctional Institution, Fort Dix, New Jersey, filed the above captioned action

pursuant to the Federal Tort Claims Act (“FTCA”). (Doc. 4, complaint). Plaintiff

alleges that “as a result of the fault of Defendants, by and through their

agents, servants and employees, acting within the scope of their employment

plaintiff suffered vision lost in [his] left eye due to their deliberate neglect.” Id.

Specifically, Plaintiff states that on June 25, 2010, he “was examined by

defendant doctors at the FCC-Allenwood Correctional Institution, at which

time, the Plaintiff was there for a chronic care visit.” Id. He claims that “at that

time defendant, Jay Miller, diagnosed that plaintiff had an enlarged optical

nerve”, however, there was “never a report generated that mention[ed] plaintiff

needing a retina examination.” Id.

      In 2014, “Plaintiff was examined by the optometrist at FCI-Estill, SC, and
this was not until Plaintiff suffered vision lost (sic).” Id. Plaintiff claims that he

was “denied the request to see the retinal specialist made at the prior

institution by the medical administrator and her assistant.” Id.

      Plaintiff filed the instant action alleging that Defendant was “negligent in

failing to properly provide Plaintiff with the adequate care needed” and “failing

to diagnose the condition and further negligent in failing to utilize the reports

diagnosing the problem that were available.” Id. Plaintiff believes that “the

swelling in [his] optical nerve could have been removed in a minor surgical

procedure and Plaintiff’s vision could have been saved.” Id. For relief, Plaintiff

seeks five million dollars in damages. Id.

      Presently before the Court is Defendant’s motion for summary judgment.

(Doc. 17). The motion has been fully briefed and is ripe for disposition. For the

reasons that follow, Defendant’s motion for summary judgment will be

granted.



II.   Summary Judgment

      Pursuant to Federal Rule of Civil Procedure 56(a) “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”

Fed.R.Civ.P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322

                                          2
(1986). “[T]his standard provides that the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there be no

genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247-48 (1986) (emphasis in original).

      A disputed fact is “material” if proof of its existence or nonexistence

would affect the outcome of the case under applicable substantive law.

Anderson, 477 U.S. at 248; Gray v. York Newspapers, Inc., 957 F.2d 1070,

1078 (3d Cir. 1992). An issue of material fact is “genuine” if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.

Anderson, 477 U.S. at 257; Brenner v. Local 514, United Brotherhood of

Carpenters and Joiners of America, 927 F.2d 1283, 1287-88 (3d Cir. 1991).

      When determining whether there is a genuine issue of material fact, the

court must view the facts and all reasonable inferences in favor of the

nonmoving party. Moore v. Tartler, 986 F.2d 682 (3d Cir. 1993); Clement v.

Consolidated Rail Corporation, 963 F.2d 599, 600 (3d Cir. 1992); White v.

Westinghouse Electric Company, 862 F.2d 56, 59 (3d Cir. 1988). In order to

avoid summary judgment, however, parties may not rely on unsubstantiated

allegations. Parties seeking to establish that a fact is or is not genuinely

disputed must support such an assertion by “citing to particular parts of

                                        3
materials in the record,” by showing that an adverse party’s factual assertion

lacks support from cited materials, or demonstrating that a factual assertion

is unsupportable by admissible evidence. Fed.R.Civ.P. 56(c)(1); see Celotex,

477 U.S. at 324 (requiring evidentiary support for factual assertions made in

response to summary judgment). The party opposing the motion “must do

more than simply show that there is some metaphysical doubt as to the

material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 586

(1986). Parties must produce evidence to show the existence of every

element essential to its case that they bear the burden of proving at trial, for

“a complete failure of proof concerning an essential element of the nonmoving

party’s case necessarily renders all other facts immaterial.” Celotex, 477 U .S.

at 323; see Harter v. G.A.F. Corp., 967 F.2d 846, 851 (3d Cir. 1992). Failure

to properly support or contest an assertion of fact may result in the fact being

considered undisputed for the purpose of the motion, although a court may

also give parties an opportunity to properly provide support or opposition.

Fed.R.Civ.P. 56(e).



III.   Statement of Undisputed Facts

       From April 22, 2010 until March 25, 2013, Harrison resided at FCC-

Allenwood. (Doc. 19-2 at 8, Inmate History). Harrison then transferred to FCI-

                                       4
Estill and remained incarcerated in South Carolina from April 9, 2013 until

October 18, 2016. Id. Harrison is currently housed at the Federal Correctional

Institution located at the Joint Military Base in Fort Dix, New Jersey (FCI-Fort

Dix). Id.

      An October 2, 2017 review of the BOP Content Manager Administrative

Tort application reveals that Plaintiff filed two (2) administrative tort claims

while incarcerated in the Federal Bureau of Prisons. (Doc. 19-2 at 3,

Declaration of Jonathan Kerr, Senior Consolidated Legal Center Paralegal at

the Federal Correctional Complex, Allenwood, Pennsylvania). Only one of the

two administrative tort claims address Plaintiff’s delay or denial of a retina

examination while at FCC-Allenwood. Id.

      On July 6, 2016, Plaintiff filed Administrative Tort Claim Number

TRT-SER-2016-05204 with the BOP Southeast Regional Office. (Doc. 19-2

at 10, Claim for Damage, Injury or Death). Plaintiff’s statement of claim reads

as follows:

      On 6/10/15, my vision began to decrease. I went to the infirmary
      to obtain treatment. I was given eye drops that completely cause
      my vision to go. Dr. McKenzie told me that the drops he gave me
      sometimes stop working. I requested to see an eye doctor. I was
      schedule to see Dr. McKenzie my appointment was postponed
      this was did done in May. I have lost my vision and I request that
      someone trained in this field to help me. I have suffered daily and
      my everyday living is difficult with my vision lost. I have been
      denied access to medical personnel qualified to exercise

                                       5
      judgment about my eye problem. There has been a failure to
      diagnose what has cause my vision to go. I request that I receive
      correct treatment.

Id. For relief, Plaintiff seeks five (5) million dollars. Id.

      On January 3, 2017, the Southeast Regional office denied the claim,

finding the following:

      Your claim has been considered for administrative settlement
      under the Federal Tort Claims Act (FTCA), Title 28 United States
      Code (U.S.C.) §2672 et seq., and authority granted by Title 28
      Code of Federal Regulations (C.F.R.) §0.172. Section 2672 of the
      FTCA delegates to each federal agency the authority to consider,
      determine and settle any claim for money damages against the
      United States for loss of personal properly or injury caused by the
      negligent or wrongful act or omission of any employee of the
      agency while acting within the scope of his office or employment.

      You claim you have suffered eye issues from June 10, 2015, to
      the present and have not received effective treatment or medical
      solution for your diagnosis of glaucoma. You assert that during
      your previous incarceration at the Federal Correctional Institution
      (FCl) Estill, South Carolina, an Optometrist prescribed eye drops
      that allegedly caused you to lose vision in your left eye. You
      allege an Optometrist told you the eye drops may stop working.
      You state you requested to see an eye doctor. You allege your
      appointments were postponed. You now state you have lost vision
      in your left eye and continue to request that a physician with
      vision loss experience treat you. You further state that FCI Estill
      ended your treatment with the outside ophthalmologist and you
      have received no professional care or treatment to alleviate the
      problem. You claim that the delays in providing you with
      conclusive care are a gross act of neglect and indifference on
      Bureau of Prison’s (BOP) part. You assert that you have
      experienced unnecessary, constant, and unmitigated pain and
      suffering as a direct result of the lack of decisive care for your eye

                                          6
disorder. Consequently, you seek $5,000,000 for personal injury.

At the outset, I must advise you that any claims that FCI Estill staff
violated your constitutional rights are not compensable pursuant
to the FTCA. Title 28 U.S.C. §2680 states the FTCA has waived
the sovereign immunity of the United States only to the extent that
a private person would be liable under the law of the place where
the act or omission occurred. Constitutional violations do not fit
within this waiver and are therefore not addressed.

We have reviewed your claim along with your medical file, reports
from appropriate staff members, and relevant policies. You arrived
at FCI Estill on April 9, 2013, with a history of glaucoma and other
chronic medical conditions. On June 10, 2015, you were seen by
an optometrist for visual field loss. You were diagnosed as having
stable intraocular pressure in both eyes. The treatment plan was
to continue current eye drops for your glaucoma which were
latanoprost and travoprost. These medications were prescribed
prior to arriving at FCI Estill. The optometrist submitted a referral
for you to see an ophthalmologist for a surgical consult. On June
23, 2015, your prescription changed by continuing the latanoprost
eye drops and discontinuing the use of travoprost eye drops due
to formulary restriction.

On a follow-up appointment on September 21, 2015, you had no
medical complaint and you were instructed to continue the
latanoprost eye drops. On October 1 ,2015, you were assessed
with open angle glaucoma and cataracts in both eyes. Renewed
prescription for latanoprost eye drops was ordered. lt was noted
your glaucoma remained stable. Records indicate your treatment
goals continue to have been met.

On December 23, 2015, you were seen by the Ophthalmologist.
You were assessed as having primary open angle glaucoma
(POAG) with a possible iriodialysis component osculus sinister
(OS). An examination showed you have lost useful vision OS from
undetected glaucoma. Your intraocular pressure (lOP) remained
elevated at 26 in both eyes despite treatment with Travatan eye

                                  7
drop. The Ophthalmologist was concerned about your compliance
with the prescribed eye drops. He noted your IOP was controlled
as recent as June 2015, with an IOP of 13. The Ophthalmologist
recommended new treatment in order to lower your IOP and
change eye drops to lumigan. Also, the Ophthalmologist
determined you had a possible macular hole, stage 1 OS which
such macular changes may be causing some of your significant
vision issues. Your eye glass prescription was stable and new
glasses were not medically indicated. Medical staff at the
institution concurred with the Ophthalmologist. Medical staff
reviewed your medical records which revealed you were
non-compliant with your eye drops the past 3 months and did not
pick up any of your refills. The Ophthalmologist advised that
failure to use these eye drops could lead to further vision loss.

On January 6, 2016, during an optometry follow-up appointment
it was recommended you continue latanaprost eye drops. You
also stated during the appointment you sustained a left eye injury
from being poked while playing basketball.

On February 10, 2016, during a follow-up appointment with the
Optometrist, he considered referring you to a glaucoma
optometrist if no improvement was found. Also, he prescribed you
new eye drops.

On March 24, 2016, during an exam at Health Services for
muscle/joint aches, it was noted you were negative for blurred or
double vision.

On April 6, 2016, during an optometry follow-up you expressed
your left eye hurt. lt was recommended to continue all prescribed
eye drops.

On April 14, 2016, during an optometry follow-up it was
recommended you continue all prescribed eye drops and
follow-up with optometry in May 2016 and ophthalmology in June
2016.


                                8
On July 15, 2016, during an ophthalmology follow-up you were
seen for eye pain. This was consistent with eye drops that could
cause occasional burning. Your IOP remained stable at 14 & 16.
The Ophthalmologist recommended you to continue all three
prescribed eye drops. An examination revealed your eye glasses
prescription was stable and no new glasses were ordered at that
time. Your glaucoma was stable and no progression of disease
was detected. You were referred to a retina ophthalmologist. The
Ophthalmologist evaluation also showed you the importance of
compliance with the eye drops in order to prevent further loss of
vision. Based on the improvement to your lOP, the
Ophthalmologist indicated that you could follow up with an
optometrist.

Since entering FCI Estill and reporting your eye issues on June
15, 2015, you have received prescription renewals of latanoprost
eye drops, Travatan eye drops, lumigan eye drops, Timolol
Maleate eye drops, and brimonidine eye drops. You have been
evaluated by optometrists on five (5) occasions and examined by
ophthalmologists on two (2) occasions during this time frame.
Surgery was not recommended for your glaucoma at any of your
ophthalmology appointments. You have not reported to the Health
Services Unit (HSU) Department for any vision problems since
your last ophthalmology appointment on July 15, 2016.

There is no evidence that you have been denied effective
treatment of your glaucoma. Your glaucoma has been regularly
monitored by medical staff and you have received a conservative
course of treatment, including prescription eye drops. Additionally,
your claim that medical staff at FCI Estill ended your access to
outside consultant ophthalmologists is unfounded. You have been
evaluated for your glaucoma by FCI Estill medical staff, as well as
outside optometrists and ophthalmologists, on numerous
occasions, mostly recently on July 15, 2016. Thus, you received
consistent, proper medical care for your glaucoma.

There is also no evidence of any gross negligence or indifference
by BOP staff that caused you to experience unnecessary,

                                 9
        constant, and unmitigated pain and suffering due to lack of
        treatment. You indicated that you experienced slight redness or
        burning when using the eye drops on a couple occasions but you
        never reported any “unnecessary, constant, and unmitigated pain
        and suffering.” The possible side effects of your prescription eye
        drops were discussed with you, including a temporary burning
        sensation, as well as the benefits of the use of the medication to
        prevent blindness. You also never requested any assistance from
        Psychology Services for pain and suffering. Additionally, you are
        able to perform your life activities without any difficulties or special
        accommodations. Thus, your claims have no merit.

        Based upon the above, there is no evidence to support your claim
        that you have suffered any injury or loss caused by the negligence
        or wrongful act or omission of a BOP employee acting within the
        scope of their employment. You have been provided treatment
        consistent with evidence based, proven effective medical
        treatment in accordance with approved policies. Thus, your claim
        is denied.

        You are advised that if you are dissatisfied with our determination
        in these matters, you are afforded six (6) months from the date of
        the mailing of this communication within which to bring suit in the
        appropriate United States District Court.

(Doc.     19-2    at   13,    Response       to     Administrative      Tort   Claim

#TRT-SER-2016-05204).



IV.     Discussion

        As a prerequisite to suit under the FTCA, a claim must first be presented

to the federal agency and be denied by the agency, or be deemed to be

denied. Section 2675(a) of Title 28, United States Code, provides in pertinent

                                          10
part:

        An action shall not be instituted against the United States for
        money damages for injury or loss of property or personal injury ...
        unless the claimant shall have first presented the claim to the
        appropriate Federal agency and his claim shall have been finally
        denied by the agency in writing and sent by certified or registered
        mail. The failure of the agency to make final disposition of a claim
        within six months after it is filed shall, at the option of the claimant
        any time thereafter, be deemed a final denial of the claim for
        purposes of this section....

        The plaintiff has the burden of demonstrating that the agency actually

received the administrative claim. Lightfoot v. United States, 564 F.3d 625 (3d

Cir. 2009). This burden rests with the plaintiff because, in general, the United

States enjoys sovereign immunity from suit unless it otherwise consents to be

sued. White–Squire v. U.S. Postal Serv., 592 F.3d 453, 456 (3d Cir. 2010).

The United States’ “consent to be sued must be ‘unequivocally expressed,’

and the terms of such consent define the court’s subject matter jurisdiction.”

Id. The Federal Tort Claims Act constitutes “a limited waiver of the United

States’s sovereign immunity.” Id. The FTCA provides that the United States

shall be liable, to the same extent as a private individual, “for injury or loss of

property, or personal injury or death caused by the negligent or wrongful act

or omission of any employee of the Government while acting within the scope

of his office or employment[.]” 28 U.S.C. §1346(b)(1); see also 28 U.S.C.


                                          11
§2674.

      Prior to commencing an FTCA action against the United States in

federal court, however, a plaintiff must “first present[ ] the claim to the

appropriate Federal agency” and receive a final denial “by the agency in

writing and sent by certified or registered mail.” 28 U.S.C. §2675(a). A claim

is considered to be presented when the federal agency receives written

notification of the alleged tortious incident and the alleged injuries, together

with a claim for money damages in a sum certain. 28 C.F.R. §14.2(a). If the

receiving federal agency fails to make a final disposition of the claim within six

months from the time it is filed, that failure is “deemed a final denial of the

claim” for purposes of commencing suit under the FTCA. 28 U.S.C. §2675(a).

      The Third Circuit has instructed that “[i]n light of the clear, mandatory

language of the statute, and [the] strict construction of the limited waiver of

sovereign immunity by the United States, ... the requirement that the

appropriate federal agency act on a claim before suit can be brought is

jurisdictional and cannot be waived.” Roma v. United States, 344 F.3d 352,

362 (3d Cir. 2003) (citing Livera v. First Nat’l Bank of New Jersey, 879 F.2d

1186, 1194 (3d Cir. 1989)). The Supreme Court has likewise succinctly

explained that “[t]he FTCA bars claimants from bringing suit in federal court


                                       12
until they have exhausted their administrative remedies.” McNeil v. United

States, 508 U.S. 106, 113 (1993). As a result, a district court may dismiss a

claim brought under the FTCA for lack of subject matter jurisdiction pursuant

to Rule 12(b)(1) where the plaintiff has not exhausted his administrative

remedies prior to filing suit. See, e.g., Abulkhair v. Bush, 413 F. App’x 502,

506 (3d Cir. 2011); Accolla v. United States Gov’t, 369 F. App’x 408, 409–10

(3d Cir. 2010) (finding the district court properly dismissed FTCA claim where

the plaintiff filed federal suit prior to exhausting administrative remedies).

      Moreover, a claimant must abide by the strict time requisites codified in

28 U.S.C. §2401(b) or its tort claim under the FTCA will be “forever barred.”1

See Bialowas v. United States, 443 F.2d 1047, 1049 (3d Cir. 1971). In order

to sue the United States in District Court and avoid violating the FTCA's

express statute of limitations, a tort claim must be “presented in writing to the

appropriate Federal agency within two years after such claim accrues....” 28

U.S.C. § 2401(b); see also Bialowas, 443 F.2d at 1049. Section 2401's “time


      1
       28 U.S.C. §2401(b) states:
      [A] tort claim against the United States shall be forever barred
      unless it is presented in writing to the appropriate Federal Agency
      within two years after such claim accrues or unless action is
      begun within six months after the date of mailing, by certified or
      registered mail, of notice of final denial of the claim by the agency
      to which it was presented.
                                       13
bar is strictly construed.” Livera v. First Nat. State Bank of N.J., 879 F.2d

1186, 1195 (3d Cir. 1989). The claim accrues “when a plaintiff knows of both

the existence and the cause of his injury.” Miller v. Phila. Geriatric Center, 463

F.3d 266, 272 (3d Cir. 2006). The claim is “presented” (thus tolling the running

of the limitations period) when an executed SF-95 and a claim for money

damages in a sum certain are received by the government agency. 28 C.F.R.

§14.2.

      As is apparent from the record evidence, Plaintiff’s July 6, 2016 tort

claim pertains only to the care he received for his eye issues in 2015, while

housed at FCI-Estill. Plaintiff makes no reference to any eye treatment or care

received while he was housed at FCC-Allenwood from April 22, 2010 until

March 25, 2013. Thus, it is clear from the record that Plaintiff failed to, prior

to filing the above captioned action, submit an administrative tort claim to the

BOP for consideration of any treatment or care received regarding his

glaucoma or eyes while at FCC-Allenwood.

      Because Harrison had to file his administrative tort claim with the

Bureau of Prisons and receive a final denial of his claims pursuant to 28

U.S.C. §2675(a) prior to filing his lawsuit, and he failed to do so, this Court

lacks jurisdiction over the claims. McNeil v. United States, 508 U.S. 106,


                                       14
111-112 (1993) (holding that a court is without jurisdiction to rule on a

prematurely filed action even if an agency denies the related administrative

claim soon after the federal lawsuit is filed); Accolla v. United States, 369 F.

App’x 408, 409-10 (3d Cir. 2010) (holding “because Accolla filed his FTCA

action in federal court before [the agency’s ruling on his administrative tort

claim] and before the expiration of the appropriate six month period, the

District Court was without jurisdiction to rule on the FTCA claim.”); Roma v.

United States, 344 F.3d 352, 363 (3d Cir. 2003) (noting “the requirement that

the appropriate federal agency act on a claim before suit can be brought is

jurisdictional and cannot be waived.”).

      Moreover, any claim regarding events that occurred at FCC-Allenwood

are now time-barred because they occurred prior to the 2-year statute of

limitations window. Plaintiff, himself, admits that his vision was lost prior to

being examined by an optometrist at FCI- Estill in 2014. As result, according

to his own allegations, Harrison’s claims accrued at the absolute latest in 2014

when Harrison admittedly knew both the existence (loss of vision) and cause

(BOP care at FCC-Allenwood) of his injury. To date, however, Harrison has

not submitted an administrative tort remedy relating to the BOP’s alleged

medical malpractice at FCC-Allenwood. Consequently, Plaintiff’s instant action


                                      15
was filed outside of the two-year statute of limitations. See 28 U.S.C.

§2401(b). Accordingly, Defendant’s motion for summary judgment will be

granted.

      Finally, with respect to Plaintiff’s 2015 claims that are potentially timely

and exhausted, such claims occurred at FCI-Estill in South Carolina. Venue

in a FTCA suit against the United States may be brought “only in the judicial

district where the plaintiff resides or wherein the act or omission complained

of occurred.” See 28 U.S.C. §1402(b). When venue is improper, as in this

case, a court may transfer the case to the district court “in which it could have

been brought.” 28 U.S.C. Section 1406(a). In the interest of justice, therefore,

the Court finds that Plaintiff’s remaining 2015 FTCA claim should be

transferred to the United States District Court for the District of South

Carolina.



V.    Conclusion

      Defendant is entitled to summary judgment based on Plaintiff’s failure

to exhaust his FTCA administrative remedies with respect to all claims prior

to 2015 and because Plaintiff’s pre-2015 claims are statutorily time barred.

Plaintiff’s remaining 2015 FTCA claim will be transferred to the United States


                                       16
District Court for the District of South Carolina. An appropriate order shall

issue.


                                      s/ Malachy E. Mannion
                                      MALACHY E. MANNION
                                      United States District Judge
Dated: March 29, 2019
17-1333-01




                                     17
